411 F.2d 608
Hubert Earl HOFFLER, Appellant,v.C. C. PEYTON, Superintendent of the Virginia State Penitentiary, Appellee.Ruben PIERCE, Appellant,v.C. C. PEYTON, Superintendent of the Virginia State Penitentiary, Appellee.
No. 11234.
No. 11235.
United States Court of Appeals Fourth Circuit.
Argued May 7, 1969.
Decided May 16, 1969.

David Rudovsky, Philadelphia, Pa., (court-appointed) for appellants.
Reno S. Harp, III, Asst. Atty. Gen. of Virginia (Robert Y. Button, Atty. Gen. of Virginia, on brief) for appellee.
Before HAYNSWORTH, Chief Judge, and SOBELOFF and BUTZNER, Circuit Judges.
PER CURIAM:


1
Hubert Earl Hoffler and Ruben Pierce appeal from an order of the district court denying their petitions for writs of habeas corpus.


2
Petitioners' sole claim for relief is that they were denied the effective assistance of counsel at their trial resulting in their conviction for robbery in April 1963. Their convictions were affirmed by the Supreme Court of Appeals of Virginia. Pierce v. Commonwealth, 205 Va. 528, 138 S.E.2d 28 (1964).


3
After a plenary hearing, the Circuit Court for the City of Suffolk denied their petitions for writs of habeas corpus. The Supreme Court of Appeals of Virginia affirmed in an opinion that fully discusses their claim of ineffective representation. Hoffler v. Peyton, 207 Va. 302, 149 S.E.2d 893 (1966). When the petitioners sought relief in federal court, the district judge concluded that another plenary hearing was unnecessary. Hoffler v. Peyton, No. 5781, and Pierce v. Peyton, No. 5809 (E.D.Va., Dec. 30, 1966 (mem. dec.). We agree that a federal evidentiary hearing was unnecessary, Townsend v. Sain, 372 U.S. 293, 83 S. Ct. 745, 9 L. Ed. 2d 770 (1963), and that the petitioners' claim does not rise to constitutional proportions. Sykes v. Commonwealth, 364 F.2d 314 (4th Cir. 1966); Root v. Cunningham, 344 F.2d 1 (4th Cir.), cert. denied, 382 U.S. 866, 86 S. Ct. 135, 15 L. Ed. 2d 104 (1965).


4
Affirmed.